 In the Matter of OSTLER CANDYCOMPANY, A CORPORATIONandCANDYWoRiERs' LOCAL No. 373Case No. R-528.-Decided February 21, 1938Candy Manufacturing Industry-Investigation of Representatives:contro-versy concerning representation of employees:refusal of employer to recognizeand bargain with petitioning union until question of representation is deter-mined by Board-UnitApprop2iate for Collective Bargaining:allplant em-ployees, excluding foremen, office and clerical help, and employees of the ship-ping and delivery department;no controversy asto-Representatives:proof ofchoice :membership in union ; certified list of names copied from officialledger of union ; comparison of with employmentrecords-Certification ofRepresentatives:upon proof of majority representation.Mr. Charles A. Graham,for the Board.Mr. Oscar W. Carlson,of Salt Lake City, Utah, for the Company.Mr. A. George Koplow,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT, OF THE CASEOn November 9, 1937, Candy Workers' Local No. 373, Bakery and-ConfectioneryWorkers' International Union of America,' hereincalled the Union, filed with the Regional Director for the Twenty-second Region (Denver, Colorado) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Ostler Candy Company, a corporation, Salt Lake City,Utah, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On December 9, 1937, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.i The pleadings incorrectly designated the Union as Candy Workers'Local No. 373.554 DECISIONS AND ORDERS555On December 11, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andupon the Union. Pursuant to the notice, a hearing was held onDecember 17, 1937, at Salt Lake City, Utah, before Albert L. Lohm,the Trial Examiner duly designated by the Board.The Board andthe Company were represented by counsel and participated in thehearing.Representatives of the Union participated in the hearingas witnesses.Full opportunity to be heard, to examine and to cross--examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Ostler Candy Company is a corporation engaged in the manu-facture and sale of candy. Its plant is located at Salt Lake City,Utah.The total gross business of the Company in 1936 was between$60,000 and $150,000.The principal materials used by the Companyare sugar, butter, eggs, condensed milk, cream, corn-syrup, cocoabeans, nut meats, flavorings, candied and preserved fruits, cardboard,ribbon, and paper.Approximately 70 per cent (in terms of monetary value) of thematerials used come from outside the State of Utah, and approxi-mately 40 per cent (in terms of monetary value) of the products areshipped outside the State of Utah.II.THE ORGANIZATION INVOLVEDCandy Workers' Local No. 373, Bakery and Confectionery Workers'InternationalUnion of America, is a labor organization affiliatedwith the American Federation of Labor.The Union admits to membership all plant employees engaged inthe manufacture of confections.This includes persons who deal withthe product through the point where it is placed in the consumer car-ton.It does not include warehousemen, truck drivers, or personspacking the cartons for shipment.The Union also has no jurisdic-tion over salesmen, supervisors, or office and clerical employees.III.THE QUESTION CONCERNING REPRESENTATIONThe Union's organizational work among the Company's employeesstarted in April or May 1937. It was granted a charter in June 556NATIONAL LABOR RELATIONS BOARD1937, by Bakery and Confectionery Workers' International Union ofAmerica.At the hearing, by stipulation between counsel for the Board andcounsel for the Company, the following facts were agreed upon : OnOctober 29, 1937, a representative of the Union approached the Com-pany's counsel on the question of collective bargaining, after havingbeen referred to counsel by the Company. It was then arranged to,have the Utah Industrial Commission check the Union membershipagainst the Company pay roll to determine whether the Union rep-resented a majority of the employees of the Company.Shortly there-after, the Union received information that the attorney for the Com-pany had notified the Utah Industrial Commission that there was,some doubt as to the jurisdiction of the Commission because of theinterstate nature of the Company's business.As a result, on Novem-ber 9, 1937, before the results of the Commission's check were known,the Union filed a petition for certification by the Board.After filingthe petition the Union attempted to gain the consent of the Company, .through its counsel, to the holding of a consent election by the Board,but this consent was not obtained.On November 12, 1937, the Commission reported a majority-of em-ployees in the Company as having, by joining the Union, designatedtheUnion as their representative for collective bargaining.Ap-proximately three weeks later there was another conference betweenthe Company's counsel and the Union's representative, at which timecounsel for the Company stated his belief that the best procedurewould be a hearing under the petition of November 9, 1937.At the hearing the Company offered to stipulate that a secret ballotbe taken by the Board, and that the unit claimed by the Union be,considered an appropriate unit for the purposes of such a ballot.The proffered stipulation was not accepted.We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONaCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITThe Union in its petition claimed that all plant employees withthe exception of foremen, office and clerical help, constitute a unit DECISIONS AND ORDERS557appropriate for the purposes of collective bargaining.The Com-pany makes no objection to the unit claimed by the Union to beappropriate.This unit excludes all employees in the shipping anddelivery department, the Union not classifying them as plant em-ployees, since they deal with the finished product after it has beenplaced in its consumer carton.The exclusion of the shipping anddelivery department employees is not unreasonable, is desired bythe petitioner, and is not objected to by the respondent.We find that all plant employees of the Company with the excep-tion of foremen, office and clerical help, and employees of the ship-ping and delivery department, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe pay-roll list 2 shows 37 persons in the employ of the Companyon November 9, 1937, the date the Union filed its petition with theRegional Director.Testimony at the hearing shows 17 employeesto be outside the unit found to be appropriate, leaving 20 personsin the appropriate unit.At the hearing the Board introduced a list 3 of 15 names certifiedby a notary public as having been copied from the official ledger ofthe Union.No objection was made to the introduction of this listin evidence or to the authenticity of the names on it.At the hearingno check was made of the list of Company employees of November9, 1937, against the list of Union members. In such' a check madeby the Board, it was found that of the 15 persons named in theUnion membership list, two were not in the employ of the Companyon November 9, 1937.Omitting these two names there is still nodoubt as to the clear membership majority established by the un-controverted evidence introduced on behalf of the Union.We find that the Union has been ' designated and selected by amajority of the employees in the appropriate unit as their repre-sentative for the purposes of collective bargaining. It is, therefore,the exclusive representative of all the employees in such unit forthe purposes of collective bargaining, and we will so certify.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :'Board's Exhibit No. 2.The pay-rolldate of November 9, 1937, furnished by theCompany,was introduced in evidence and was relied on by the parties for purposes ofcomparison.8 Board'sExhibit No. 4. 558NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Ostler Candy Company, Salt Lake City,Utah, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All plant employees of Ostler Candy Company, Salt Lake City,Utah, with the exception of foremen, office and clerical help, andemployees of the shipping and delivery department, constitute aunit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.3.CandyWorkers' Local No. 373, Bakery and ConfectioneryWorkers' International Union of America, is the exclusive repre-sentative of all the employees in such unit for the purposes ofcollective bargaining, within the meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIEDthat Candy Workers' Local No. 373, Bakeryand ConfectioneryWorkers' International Union of America, hasbeen designated and selected by a majority of all plant employeesof Ostler Candy Company, Salt Lake City, Utah, with the exceptionof foremen, office and clerical help, and employees of the shippingand delivery department, as their representative for the purposesof collective bargaining and that, pursuant to the provisions of Sec-tion 9 (a) of the Act, Candy Workers' Local No. 373, Bakery andConfectioneryWorkers' International Union of America, is the ex-clusive representativeof allsuch employees for the purposes of col-lective bargaining in respect to rates of pay, wages,hours of em-ployment, and other conditions of employment.